Case 1:17-cv-04869-FB-LB Document 96 Filed 05/01/19 Page 1 of 39 PageID #: 7046
                                                                                                                                         Gary B. Eidelman
                                                                                                                                    Phone: (410) 332-8975
                                                                                                                                      Fax: (410) 332-8976
                                                                                                                                  Gary.Eidelman@saul.com
                                                                                                                                           www.saul.com




                                                                                                       May 1, 2019
Via ECF

Honorable Frederic Block, U.S.D.J.
U. S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

           Re:      Steven B. Barger v. First Data Corporation et al., Civil Case No. 1:17-cv-4869

Dear Judge Block:

        We write concerning the April 18, 2019, decision in Natofsky v. City of New York, Case
No. 17‐2757 (2nd Cir. April 18, 2019). 1 In that case, the Second Circuit addressed the causation
standard for claims under the Americans with Disabilities Act. Count II of Plaintiff’s
Supplemental Complaint alleges discrimination under the ADA and the parties have cross-
moved for summary judgment on this claim. Please advise if the Court would like supplemental
briefing on the application of Natofsky to this matter.

        This case is currently on the trial calendar for June 17, 2019. We are inquiring as to when
the Court would like to convene a pre-trial conference to set deadlines for motions in limine, voir
dire, jury instructions, and other pre-trial matters.

                                                                                       Respectfully submitted,


                                                                                       /s/ Gary B. Eidelman
                                                                                       Gary B. Eidelman

Enclosure

cc:        Counsel of Record (via ECF)




1
    Enclosed is a copy of the Second Circuit’s opinion.



                                  5 0 0 E. P ra t t S t r e e t  S u i t e 9 0 0  B a l t i m o r e , M D 2 1 2 0 2 - 3 1 3 3
                                           P h o n e : ( 4 1 0 ) 3 3 2 - 8 6 0 0  Fa x : ( 4 1 0 ) 3 3 2 - 8 8 6 2

     DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                        A DELAWARE LIMITED LIABILITY PARTNERSHIP
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 2Page1
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7047


17‐2757‐cv
Natofsky v. City of New York


                                        In the
                  United States Court of Appeals
                            For the Second Circuit
                                       ________

                                 AUGUST TERM, 2018

                            ARGUED: SEPTEMBER 21, 2018
                             DECIDED: APRIL 18, 2019

                                      No. 17‐2757
                                       ________

                               RICHARD NATOFSKY,
                                  Plaintiff‐Appellant,

                                           v.

          THE CITY OF NEW YORK, SUSAN POGODA, SHAHEEN ULON, MARK
      PETERS, and JOHN and JANE DOE, said names being fictitious, the persons
    intended being those who aided and abetted the unlawful conduct of the named
                                    defendants,
                                Defendants‐Appellees.
                                     ________

                   Appeal from the United States District Court
                       for the Southern District of New York.
                  No. 14 Civ. 5498 – Naomi Reice Buchwald, Judge.
                                      ________

Before: WALKER, CHIN, Circuit Judges, and Keenan, District Judge.*


*      Judge John F. Keenan, of the United States District Court for the Southern
District of New York, sitting by designation.
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 3Page2
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7048




             Plaintiff‐Appellant Richard Natofsky appeals from a judgment of

the United States District Court for the Southern District of New York (Naomi R.

Buchwald, Judge) granting summary judgment to Defendants‐Appellees the City

of New York and certain of its employees (jointly, ʺDefendantsʺ). Natofsky, who

suffers from a hearing disability, brought this action alleging violations of

Section 504 of Rehabilitation Act of 1973 (the ʺRehabilitation Actʺ), codified at 29

U.S.C. § 794(a)‐(d), and state and city law. Natofsky claims that, during his

tenure working for the New York City Department of Investigation (the ʺDOIʺ),

he experienced several adverse employment actions because of his hearing

disability, including his eventual demotion. He also claims that the DOI failed to

accommodate his disability and retaliated against him. The district court held

that no reasonable jury could conclude that Natofsky had experienced any

adverse employment action ʺsolely by reason ofʺ his disability and further held

that Natofsky failed to establish a failure‐to‐accommodate or retaliation claim.

We hold that a plaintiff alleging an employment discrimination claim under

Section 504 of the Rehabilitation Act must show that the plaintiff’s disability was

a but‐for cause of the employer’s action, not the sole cause. We conclude,

however, that Natofsky failed to demonstrate that the adverse employment

                                        ‐2‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 4Page3
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7049


decisions he experienced would not have been made but for his disability.

Accordingly, the district courtʹs award of summary judgment to Defendants is

AFFIRMED.

             Judge Chin dissents in a separate opinion.

                                    ________

FOR PLAINTIFF‐APPELLANT:              WILLIAM W. COWLES (Samuel O.
                                      Maduegbuna, on the brief), Maduegbuna
                                      Cooper LLP, New York, New York.

FOR DEFENDANTS‐APPELLEES:            MELANIE T. WEST, Assistant Corporation
                                     Counsel (Richard Dearing, Claude S.
                                     Platton, Of Counsel, on the brief), for
                                     Zachary W. Carter, Corporation Counsel of
                                     the City of New York, New York, New
                                     York.
                                    ________



Keenan, District Judge:

             Plaintiff Richard Natofsky appeals from a judgment of the United

States District Court for the Southern District of New York granting summary

judgment to Defendants (Buchwald, J.). Natofsky served as the Director of

Budget and Human Resources at the New York City Department of Investigation

(the ʺDOIʺ) from December 2012 until March 2014, when he was demoted. He

resigned from the DOI in June 2014. Natofsky, who suffers from a hearing


                                       ‐3‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 5Page4
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7050


disability, brought this action against the City of New York and three former

high‐ranking employees at the DOI alleging violations of Section 504 of

Rehabilitation Act of 1973 (the ʺRehabilitation Actʺ), codified at 29 U.S.C. §

794(a)‐(d), and state and city law. Natofsky claims that, during his tenure at the

DOI, he experienced several adverse employment actions because of his hearing

disability, including his demotion. He also claims that the DOI failed to

accommodate his disability and retaliated against him.

             The district court held that no reasonable jury could conclude that

Natofsky had experienced any adverse employment action ʺsolely by reason ofʺ

his disability and further held that Natofsky failed to establish a failure‐to‐

accommodate or retaliation claim. Accordingly, the district court granted

summary judgment in favor of Defendants.

             We hold that a plaintiff alleging an employment discrimination

claim under Section 504 of the Rehabilitation Act must show that the plaintiff’s

disability was a but‐for cause of the employer’s action, not the sole cause. We

conclude, however, that Natofsky failed to demonstrate that the adverse

employment decisions he experienced would not have been made but for his

disability. Thus, the district courtʹs award of summary judgment to Defendants

is AFFIRMED, albeit on different grounds.

                                         ‐4‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 6Page5
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7051




                                BACKGROUND

             The facts are summarized as follows:

   A. Natofskyʹs Disability

             Natofsky suffered nerve damage as an infant, leaving him with a

lasting and severe hearing impairment. He wears hearing aids and, to fully

understand what someone is saying, has to focus intently on the speaker and read

lips. He also speaks imperfectly and more slowly than the average person.

   B. The DOI Hires Natofsky

             The DOI hired Natofsky in December 2012 as the Director of Human

Resources and Budget with a starting salary of $125,000. His direct supervisor

was Shaheen Ulon, the then Deputy Commissioner for Administration. When

the DOI hired Natofsky, Rose Gill Hearn was the Commissioner of the DOI.

             In November 2013, Bill de Blasio was elected mayor of New York

City. Shortly before the de Blasio administration came into office, Natofsky

received two awards: one for “going above and beyond” in his job performance

and one for a good record of performance. On December 31, 2013, Natofsky also

received a memo from Hearn informing him that the DOI was increasing his

salary by $4,000 for good performance.

                                         ‐5‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 7Page6
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7052


             At the end of 2013, as a result of the mayoral transition, Hearn left

the DOI. In February 2014, Mark Peters assumed the role of Commissioner. He

appointed Susan Pogoda as the DOIʹs Chief of Staff and Deputy Commissioner

for Agency Operations. Natofskyʹs supervisor, Ulon, remained in place.

   C. Ulon’s Treatment of Natofsky

             Natofsky testified that when he started at the DOI, he informed Ulon

that he had a severe hearing impairment and, consequently, might have trouble

hearing her. He also told her that she would have to face him when speaking

and that background noise made hearing more difficult for him.

             Although the first three months of Natofskyʹs employment passed

without significant incident, in or about March 2013, Ulon asked Natofsky to

follow up on e‐mails more quickly. Natofsky replied that he could not respond

to emails as promptly as Ulon wanted because he had to put ʺextraordinary

effort into listeningʺ to a speaker during meetings and, thus, could not multitask

while listening in meetings. He also suggested that ʺif someone has an extremely

urgent or time sensitive issue, he or she contact [a secretary] so that she can alert

me.ʺ Ulon and Natofsky had no further discussions on the topic.

             In June 2013, Ulon requested that Natofsky arrive at work between

9:00 a.m. and 10:00 a.m., as opposed to between 8:00 a.m. and 8:30 a.m., which

                                         ‐6‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 8Page7
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7053


was when Natofsky usually arrived. She also requested he submit fewer leave

requests, although the requests could be for longer periods of time. Natofsky

contacted Hearn to object to Ulonʹs requests; he explained that an early arrival

allowed him to catch up on emails that he could not respond to while in

meetings, and that Ulon was not understanding of his hearing needs. Hearn

organized a meeting with Ulon and Natofsky to discuss Natofskyʹs concerns,

after which Ulon withdrew her demands.

             On March 10, 2014, after Hearnʹs resignation and during Petersʹs and

Pogodaʹs tenures, Ulon wrote Natofsky a counseling memorandum addressing

his performance deficiencies. She asked him ʺto carefully review and edit the

work of [his] staff on routine HR assignments, including the new employee

welcome letters and job postingsʺ as there had been ʺnumerous, repeated

grammatical/typographical and other errors on this type of correspondence.ʺ

             In April 2014, Pogoda informed Ulon that the DOI was eliminating

Ulonʹs position. Pogoda offered Ulon a job with a reduced salary in the newly

created New York Police Department Office of the Inspector General, but Ulon

declined and resigned on May 1, 2014.

             On her last day, Ulon provided Natofsky with a written evaluation

of his work performance from January 2, 2012 to December 31, 2013. She rated

                                        ‐7‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 9Page8
                                                              of 39 of
                                                                    PageID
                                                                       38 #: 7054


his overall performance a two out of five and gave him a ʺneeds improvementʺ

rating in seven of fourteen categories. She stated, among other complaints, that

ʺtasks have not been completed in a timely mannerʺ and ʺ[e]mail responsiveness

needs improvement.ʺ On May 8, 2014, Natofsky appealed his evaluation to

Pogoda, which she denied on September 11, 2014.

   D. Pogoda and Peters’s Treatment of Natofsky

             Pogoda met Natofsky for the first time on February 21, 2014.

According to Natofsky, Pogoda kept staring at his ears and observing him while

he spoke. Natofsky testified that, on or about March 6, 2014, he told Pogoda

about his hearing disability and that, in response, she shook her head and rolled

her eyes at him. Natofsky further testified that throughout March and April

2014, Pogoda was noticeably impatient when speaking to him and told him that

he needed to speak more clearly and quickly.

             In March 2014, Peters had at least one meeting with Pogoda, Ulon,

and Natofsky in which Peters asked about the number of additional people he

could hire based on the budget. Ulon and Natofsky did not know the answer,

prompting Peters to express his frustration with them to Pogoda. On March 5,

2014, Pogoda emailed a DOI Associate Commissioner that ʺShaheen [Ulon] and

Richard [Natofsky] are clueless.ʺ

                                       ‐8‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 Filed
                                        04/18/2019,
                                             05/01/19
                                                    2542719,
                                                       Page 10
                                                             Page9
                                                               of 39ofPageID
                                                                       38    #: 7055


             In May 2014, Pogoda wrote Natofsky informing him that he would

 be demoted to Associate Staff Analyst, and that his salary would be decreased to

 $68,466. Natofskyʹs position was temporarily assumed by two non‐disabled

 employees: Edgardo Rivera, the new Assistant Commissioner for

 Administration, and Shayvonne Nathaniel, the new Director of Administration

 for the Office of the Inspector General. Peters testified that he made the decision

 to demote Natofsky, although he discussed it with Pogoda.

    E. Retaliation and Natofsky’s Resignation

             Natofsky wrote an email to both Peters and Pogoda on May 28, 2014,

 protesting their decision to demote him. On June 6, 2014, Pogoda informed

 Natofsky that he would be moved from his private office to a cubicle. The

 cubicle was in a high‐traffic, high‐volume area, and had been used previously by

 Natofskyʹs secretary. Natofsky alerted Rivera to the loud volume, and Natofsky

 was subsequently moved to a different location.

             On June 18, 2014, Natofsky appealed his demotion to the Deputy

 Commissioner for Administration in the Department of Citywide Administrative

 Services (the ʺDCASʺ), stating that he ʺwas given no justifiable reason as to why

 [his] salary was so drastically cut,ʺ and that his demotion was ʺillegitimate and

 contrary to law.ʺ On June 23, 2014, DCAS wrote to Rivera regarding Natofskyʹs

                                         ‐9‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 11
                                                             Page10
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7056


 nearly fifty percent pay cut: ʺIn general, managers should not lose more than

 20% of their salary when they are reassigned to a lower managerial level or to

 their permanent leave line.ʺ However, DCAS noted that a twenty percent cut

 from $125,000 ‐‐ Natofskyʹs prior salary ‐‐ would result in a salary above the

 maximum allowed for an Associate Staff Analyst, Natofskyʹs new position.

 DCAS thus ordered Natofskyʹs salary be raised from $68,466 to $88,649 ‐‐ the

 maximum permitted for Natofskyʹs new title. Natofskyʹs salary was readjusted

 one month later.

              In December 2014, Natofsky resigned from the DOI and began

 working as an Operations and Budget Administrator at the New York City

 Department of Transportation with a salary of $100,437.

    F. The District Court’s Decision

              Natofsky filed the complaint in this action on July 22, 2014, alleging

 that the City of New York, Pogoda, Ulon, and Peters violated the Rehabilitation

 Act by discriminating against Natofsky on the basis of his disability, by failing to

 accommodate his hearing impairment, and by retaliating against him when he

 complained about their discriminatory actions. He brought similar claims under

 state and local law, although he also premised those claims on age

 discrimination.

                                        ‐ 10 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 12
                                                             Page11
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7057


              Following discovery, Defendants moved for summary judgment,

 which, on August 8, 2017, the district court granted. Addressing Natofskyʹs

 employment discrimination claims, the district court held that (1) Ulonʹs request

 that Natofsky adjust his work hours and vacation time was not an adverse

 employment action; (2) Natofsky failed to show that Ulon gave her negative

 performance review ʺsolely because of Natofskyʹs disability,ʺ (3) Natofsky failed

 to demonstrate that Peters demoted Natofsky for any discriminatory reason, and

 (4) Pogodaʹs purported discriminatory animus could not be imputed to Peters.

 The district court also held that Natofsky had failed to establish a failure‐to‐

 accommodate or retaliation claim under the Rehabilitation Act. The district court

 declined to exercise supplemental jurisdiction over Natofskyʹs state and city law

 claims as it had dismissed all of the claims over which it had original jurisdiction.

 This appeal followed.

                                    DISCUSSION

       I.     MOTION TO SUPPLEMENT THE RECORD

              As a preliminary matter, Natofsky has moved pursuant to Federal

 Rule of Appellate Procedure 10(e)(2) to supplement the record to include

 deposition testimony that he failed to present to the district court. Specifically,

 he seeks to include additional transcript pages from Pogodaʹs and Petersʹs

                                         ‐ 11 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 13
                                                             Page12
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7058


 depositions in an attempt to show that Pogoda, along with Peters, had the

 authority to demote Natofsky. Rule 10(e)(2) only permits a party to supplement

 the record when that party omitted material evidence ʺby error or accident.ʺ Fed.

 R. App. P. 10(e)(2). As we have previously stated, ʺRule 10(e) is not a device for

 presenting evidence to this Court that was not before the trial judge.ʺ Eng v. New

 York Hosp., 199 F.3d 1322 (2d Cir. 1999). Natofsky admits that he did not omit the

 deposition testimony he now seeks to include because of error or mistake. Thus,

 his motion to supplement the record must be denied. Defendants’ cross‐motion

 to strike Natofsky’s supplementary materials and the portions of his brief that

 refer to those materials is granted.

       II.    MERITS

    A. Legal Standard

              Natofsky contests the district courtʹs award of summary judgment to

 Defendants. We review de novo a grant of summary judgment, ʺconstruing the

 evidence in the light most favorable to the nonmoving party and drawing all

 reasonable inferences in his favor.ʺ McElwee v. Cty. of Orange, 700 F.3d 635, 640

 (2d Cir. 2012). A moving party is entitled to summary judgment where the

 record reveals ʺno genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.ʺ Fed. R. Civ. P. 56(a). A factual dispute

                                        ‐ 12 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 14
                                                             Page13
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7059


 is genuine ʺif the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.ʺ Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

    B. Employment Discrimination Claims

    1. The Rehabilitation Actʹs Causation Standard for Employment
       Discrimination Claims

              The district court dismissed Natofsky’s employment discrimination

 claims, in part, because Natofsky could not demonstrate that impermissible bias

 was ʺthe sole reasonʺ for any of the adverse employment actions he experienced.

 Natofsky v. City of New York, No. 14 CIV. 5498 (NRB), 2017 WL 3670037, at *12

 (S.D.N.Y. Aug. 8, 2017). On appeal, Natofsky argues that the district court erred

 in relying on a sole‐cause standard because the Rehabilitation Act makes a

 distinction between employment discrimination claims, which require courts to

 adopt the more lenient causation standard used in the Americans with

 Disabilities Act (ʺthe ADAʺ), and other types of discrimination claims.

              The Rehabilitation Act provides that no individual shall be subject to

 discrimination in any program or activity receiving federal financial assistance

 ʺsolely by reason of her or his disability.ʺ 29 U.S.C. § 794(a) (emphasis added).

 This language differs from the ADA, which makes it unlawful for an employer to

 discriminate against an individual ʺon the basis of disability.ʺ 42 U.S.C. § 12112(a)



                                         ‐ 13 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 15
                                                             Page14
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7060


 (emphasis added). Although the two acts appear to have different causation

 standards, Congress amended the Rehabilitation Act in 1992 to add a provision

 which states that ʺ[t]he standards used to determine whether this section has

 been violated in a complaint alleging employment discrimination . . . shall be the

 standards applied under title I of the Americans with Disabilities Act of 1990.ʺ

 29 U.S.C. § 794(d).

              Whether § 794(d) requires courts to use the ADAʹs causation

 standard for claims alleging employment discrimination under the Rehabilitation

 Act is an issue of first impression in this Circuit. The two principal cases cited by

 Defendants are not dispositive. In Sedor v. Frank, we affirmed the dismissal of a

 plaintiffʹs Rehabilitation Act employment discrimination claim because the

 plaintiff failed to show that his disability was ʺthe only cause of the discharge‐

 triggering conduct.ʺ 42 F.3d 741, 746 (2d Cir. 1994). In Borkowski v. Valley Central

 School District, we also accepted the premise that to avoid summary judgment a

 plaintiff must ʺintroduce evidence sufficient to permit a factfinder to conclude

 that she was denied tenure solely because of her disabilities.ʺ 63 F.3d 131, 143

 (2d Cir. 1995). In both Sedor and Borkowski, however, the parties accepted that a

 plaintiff had to demonstrate that any adverse employment action was taken

 ʺsolelyʺ because of the plaintiffʹs disability. Neither party raised, and this Circuit

                                         ‐ 14 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 16
                                                             Page15
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7061


 never addressed, the issue of whether § 794(d) altered the causation standard for

 employment discrimination claims brought under the Rehabilitation Act.

              We now hold that when a plaintiff alleges an employment

 discrimination claim under the Rehabilitation Act, the causation standard that

 applies is the same one that would govern a complaint alleging employment

 discrimination under the ADA. The text of the statute, § 794(d), requires

 applying the ADA causation standard to employment discrimination claims

 asserted under the Rehabilitation Act. It is an established canon of construction

 that a specific provision ʺcontrols over one of more general application.ʺ Gozlon‐

 Peretz v. United States, 498 U.S. 395, 407 (1991). Subsection 794(d) is, in our

 opinion, more specific than § 794(a) and, therefore, displaces the causation

 standard expressed in § 794(a) in the employment discrimination context. In

 other words, § 794(a) establishes a general causation standard that applies to

 most discrimination claims brought under the Rehabilitation Act, see e.g., Regʹl

 Econ. Cmty. Action Program v. City of Middletown, 294 F.3d 35 (2d Cir. 2002)

 (applying the ʺsolely by reason ofʺ causation language to a housing

 discrimination case), superseded by statute on other grounds, ADA Amendments of

 2008, Pub. L. No. 110–325, 122 Stat. 3553, but § 749(d) removes employment




                                          ‐ 15 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 17
                                                             Page16
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7062


 discrimination claims from the application of § 794(a)ʹs general causation

 standard and mandates the application of the ADAʹs causation standard. 1

              The other cases cited by Defendants in defense of their position do

 not persuade us that our reading of the statute should be otherwise. Parker v.

 Columbia Pictures Industries was an employment discrimination case brought

 under the ADA, and any discussion of the Rehabilitation Act was dicta. 204 F.3d

 326, 337 (2d Cir. 2000). Henrietta D. v. Bloomberg was a case based on the

 defendantsʹ failure to provide plaintiffs with public benefits, not an employment

 discrimination case. 331 F.3d 261, 272 (2d Cir. 2003). Thus, any discussion of

 differences between the ADA and Rehabilitation Act in that case is irrelevant




       1  We recognize that our reading of these two provisions conflicts with the Fifth
 Circuitʹs holding that § 794(d) does not modify § 794(a)ʹs causation standard in the
 employment discrimination context. See Soledad v. U.S. Depʹt of Treasury, 304 F.3d 500,
 505 (5th Cir. 2002). In Soledad, the Fifth Circuit found the text of § 794(a) to be more
 specific than the text of § 794(d). Id. As stated above, we disagree with this conclusion
 because § 794(d) states the causation standard that applies to the general universe of
 Rehabilitation Act discrimination cases, and § 794(d), which came later in time, speaks
 specifically to the causation standard that applies in employment discrimination cases
 brought under the Rehabilitation Act. The Fifth Circuit also found dispositive the fact
 that Congress ʺchose not to repeal the ʹsolely by reason ofʹ language of §794(a) when it
 amended the statute,ʺ thereby indicating that ʺCongress did not intend to adopt the
 ADA standard of causation with the § 794(d) amendment.ʺ Id. This reasoning is
 unpersuasive. Establishing § 794(d) as a carve‐out for employment discrimination
 claims would not require Congress to amend the language of § 794(a)ʹs general
 causation standard because that standard continues to govern all discrimination claims
 brought under the Rehabilitation Act except employment discrimination claims.

                                           ‐ 16 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 18
                                                             Page17
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7063


 here. In Doe v. Board of Education of Fallsburgh Central School District, we stated

 that the Rehabilitation Act does not permit mixed‐motive suits. 63 F. Appʹx 46,

 48 (2d Cir. 2003). This is not the same as stating that the causation standard of

 the Rehabilitation Act for employment discrimination claims is a ʺsolely by

 reason ofʺ standard. Finally, Defendants rely on Lewis v. Humboldt Acquisition

 Corp., but the argument addressed there was whether the ADA imported the

 ʺsolelyʺ causation standard from § 794(a). 681 F.3d 312, 315 (6th Cir. 2012) (en

 banc). The Sixth Circuit declined to hold that ʺbecause ofʺ under the ADA meant

 a plaintiff must show that his disability was the ʺsoleʺ cause of the adverse

 employment action. Id. This is an entirely different question than whether the

 Rehabilitation Act contains a carve‐out for employment discrimination claims

 pursuant to § 794(d) and renders Lewis irrelevant to the instant issue.

    2. The ADAʹs Causation Standard for Employment Discrimination Claims

              Having concluded that the Rehabilitation Act incorporates the

 ADAʹs causation standard for employment discrimination claims, we must now

 clarify the ADA’s causation standard. Title I of the ADA prohibits employers

 from ʺdiscriminat[ing] against a qualified individual on the basis of disability in

 regard to . . . the hiring, advancement, or discharge of employees.ʺ 42 U.S.C. §

 12112(a) (emphasis added). Historically, this Circuit has applied a ʺmixed‐

                                          ‐ 17 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 19
                                                             Page18
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7064


 motiveʺ test to ADA claims, ʺunder which disability [need only be] one

 motivating factor in [the employerʹs] adverse employment action but [need not

 be] its sole but‐for cause.ʺ Parker, 204 F.3d at 336. When we decided Parker, the

 ADA proscribed discriminatory acts that were engaged in ʺbecause ofʺ a

 disability, instead of ʺon the basis of.ʺ See 42 U.S.C. § 12112(a) (1991).

              Natofsky argues that, because the Rehabilitation Act incorporates

 the ADAʹs causation standard for employment discrimination claims, the district

 court erred by not applying a mixed‐motive standard to his discrimination

 claims in accordance with Parker. Natofsky argues that he presented sufficient

 evidence for a factfinder to conclude that his disability was a ʺmotivating factorʺ

 in the adverse employment actions taken against him. Accordingly, he argues,

 the district courtʹs decision must be reversed.

              Defendants argue that if the Rehabilitation Act does indeed

 incorporate by reference the ADAʹs causation standard, then the standard to be

 applied to Natofskyʹs employment discrimination claims must be that ʺbut forʺ

 the disability, the adverse action would not have been taken. According to

 Defendants, the Supreme Court decisions Gross v. FBL Financial Services, Inc., 557

 U.S. 167 (2009), and University of Texas Southwestern Medical Center v. Nassar, 570

 U.S. 338 (2013), effectively overrule this Circuitʹs decision in Parker. Defendants

                                          ‐ 18 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 20
                                                             Page19
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7065


 argue that Natofsky has failed to demonstrate that his disability was a but‐for

 cause of any adverse employment action taken against him, and that the district

 courtʹs decision must be affirmed. For the following reasons, we agree with

 Defendants.

               The ʺmixed‐motiveʺ test originates from Title VII, which prohibits

 employment discrimination ʺbecause ofʺ an individualʹs race, color, religion, sex,

 or national origin. 42 U.S.C. § 2000e‐2(a)(1). In 1989, the Supreme Court in Price

 Waterhouse v. Hopkins read the prohibition against acting ʺbecause ofʺ a

 discriminatory motive to mean that an employer cannot take any illegal criterion

 into account. 490 U.S. 229, 240 (1989). Thus, a defendant would be liable under

 Title VII if a plaintiff could demonstrate that discrimination was a motivating

 factor in the defendantʹs adverse employment action. Id. at 244. A defendant,

 however, could avoid all liability if it could prove it would have taken the same

 action regardless of any impermissible consideration. Id.

               In 1991, Congress amended Title VII and determined that ʺan

 unlawful employment practice is established when the complaining party

 demonstrates that race, color, religion, sex, or national origin was a motivating

 factor for any employment practice, even though other factors also motivated the

 practice.ʺ 42 U.S.C. § 2000e‐2(m) (emphasis added). Congress disagreed that an

                                         ‐ 19 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 21
                                                             Page20
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7066


 employer could avoid all liability by proving it would still have taken the same

 adverse action in the absence of discriminatory motivation. Instead, where an

 employer could demonstrate that it would have taken the adverse action even in

 the absence of discriminatory motivation, Congress denied the plaintiff damages

 and limited the plaintiffʹs remedies to ʺdeclaratory relief, injunctive relief . . . ,

 and attorneyʹs fees and costs.ʺ 42 U.S.C. § 2000e‐5(g)(2)(B). Even though Price

 Waterhouse and the subsequent 1991 Congressional amendments dealt only with

 Title VII, the majority of circuit courts, including this one, held that the mixed‐

 motive burden‐shifting framework applied equally to other anti‐discrimination

 statutes that employed the ʺbecause ofʺ causation language, including, prior to

 2008, the ADA. See Parker, 204 F.3d at 336–37.

              In 2009, the Supreme Court in Gross addressed whether Title VIIʹs

 ʺmotivating factorʺ standard applied outside of the Title VII context to claims

 brought under the Age Discrimination in Employment Act (the “ADEA”), which

 prohibits employers from ʺdiscriminat[ing] against any individual . . . because of

 such individualʹs age.ʺ 27 U.S.C. § 623(a)(1); see also Gross, 557 U.S. at 174. The

 Court held that it did not because ʺ[u]nlike Title VII, the ADEAʹs text does not

 provide that a plaintiff may establish discrimination by showing that age was

 simply a motivating factor.ʺ Gross, 557 U.S. at 174. Furthermore, the Court

                                           ‐ 20 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 22
                                                             Page21
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7067


 found that Congress must have omitted the language intentionally because, at

 the time it added §§ 2000e‐2(m) and 2000e‐5(g)(2)(B) to Title VII, ʺCongress . . .

 contemporaneously amended the ADEA in several ways.ʺ Id. Examining the

 text of the ADEA, the Court concluded that the words ʺbecause ofʺ mean ʺthat

 age was the ʹreasonʹ that the employer decided to act.ʺ Id. at 176. Thus, the

 Court held that a plaintiff must prove that age was the but‐for cause of the

 employerʹs adverse decision ‐‐ not just a motivating factor. Id.

              In Nassar, the Supreme Court revisited the principle defined in

 Gross: that the text of an anti‐discrimination statute must expressly provide for a

 ʺmotivating factorʺ test before that test can be applied. The Court held that even

 though Title VII permits mixed‐motive causation for claims based on the

 personal characteristics of race, color, religion, sex, or national origin (i.e.,

 “status‐based” discrimination), it does not permit mixed‐motive causation for

 retaliation‐based claims. Nassar, 570 U.S. at 360. The Court based its holding on

 the text and structure of Title VII. Id. It noted that § 2000e‐2(m), which contains

 the mixed‐motive causation provision, ʺmentions just the . . . status‐based

 [factors]; and . . . omits the final two, which deal with retaliation.ʺ Id.; see also 42

 U.S.C. § 2000e‐2(m). It also noted that ʺCongress inserted [the ʹmixed‐motiveʹ

 test] within the section of the statute that deals only with [the status‐based

                                           ‐ 21 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 23
                                                             Page22
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7068


 factors], not the section that deals with retaliation claims or one of the sections

 that apply to all claims of unlawful employment practices.ʺ Id. Because,

 according to the Court, Title VII has a ʺdetailed structure,ʺ the Court could

 conclude that Congress knew how to word the mixed‐motive provision to

 encompass the anti‐retaliation section and intentionally chose not to do so. Id.

 As a result, Title VII retaliation ʺmust be proved according to traditional

 principles of but‐for causation, not the lessened causation test stated in § 2000e‐

 2(m).ʺ Id.

              Gross and Nassar dictate our decision here. The ADA does not

 include a set of provisions like Title VIIʹs § 2000e‐2(m) (permitting a plaintiff to

 prove employment discrimination by showing that discrimination was a

 ʺmotivating factorʺ in the adverse decision) and § 2000e‐5(g)(2)(B) (limiting the

 remedies available to plaintiffs who can show that discrimination was a

 ʺmotivating factorʺ but not a but‐for cause of the adverse decision). There is no

 express instruction from Congress in the ADA that the ʺmotivating factorʺ test

 applies. Moreover, when Congress added § 2000e‐2(m) to Title VII, it

 ʺcontemporaneously amendedʺ the ADA but did not amend it to include a

 ʺmotivating factorʺ test. See Pub. L. No. 102‐166, §§ 109, 315; see also Gross, 557

 U.S. at 174. We, therefore, join the conclusion reached by the Fourth, Sixth, and

                                          ‐ 22 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 24
                                                             Page23
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7069


 Seventh Circuits that the ADA requires a plaintiff alleging a claim of

 employment discrimination to prove that discrimination was the but‐for cause of

 any adverse employment action. See Gentry v. E. W. Partners Club Mgmt. Co. Inc.,

 816 F.3d 228, 235–36 (4th Cir. 2016); Lewis, 681 F.3d at 321; Serwatka v. Rockwell

 Automation, Inc., 591 F.3d 957, 963–64 (7th Cir. 2010).

              Natofsky argues that Gross does not determine the outcome of this

 case because, unlike the ADEA, the ADA indirectly incorporates Title VIIʹs

 mixed‐motive standard by reference in its ʺEnforcementʺ provision, which states:

       The powers, remedies, and procedures set forth in sections 2000e‐4, 2000e‐
       5, 2000e‐6, 2000e‐8, and 2000e‐9 of [Title VII] shall be the powers, remedies,
       and procedures this subchapter provides to the Commission, to the
       Attorney General, or to any person alleging discrimination on the basis of
       disability in violation of any provision of this chapter. . . .

 42 U.S.C. § 12117(a). Notably absent from this provision, however, is § 2000e‐

 2(m), which establishes Title VIIʹs mixed‐motive test. See Gentry, 816 F.3d at 234

 (ʺHowever, while [42 U.S.C. § 12117(a)] incorporates Title VIIʹs ʹEnforcement

 provisionsʹ in § 2000e–5, it does not incorporate the ʹUnlawful employment

 practicesʹ in § 2000e–2, including § 2000e–2(m), which establishes mixed motive

 employment practices as unlawful.ʺ).

              Natofsky points out that the ADA incorporates § 2000e‐5(g)(2)(B),

 which cross‐references § 2000e‐2(m). This cross‐cross‐reference, however, cannot

                                         ‐ 23 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 25
                                                             Page24
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7070


 be used to create new substantive liability under the ADA as section 2000e‐

 5(g)(2)(B) deals exclusively with the remedies available to plaintiffs who have

 first proven a violation under § 2000e‐2(m), i.e., a violation based on individualʹs

 ʺrace, color, religion, sex, or national origin.ʺ 42 U.S.C. § 2000e‐2(m). Section

 2000e‐2(m) makes no mention of disability. An ADA plaintiff will never be able

 to invoke § 2000e‐5(g)(2)(B) because, as the Fourth and Sixth Circuits have

 explained, an ADA plaintiff can only invoke Title VIIʹs enforcement provisions

 after first ʺalleg[ing] a violation of the ADA itself ‐‐ a violation of ʹthis chapter.ʹʺ

 Gentry, 816 F.3d at 235 (quoting 42 § U.S.C. 12117(a)); Lewis, 681 F.3d at 319–20.

 As stated above, the ADAʹs text does not mention that a violation occurs when

 discrimination is the ʺmotivating factorʺ in an employerʹs decision.

              Natofsky argues that our interpretation renders the ADAʹs

 incorporation of § 2000e‐5 superfluous. This is not so. The majority of the other

 provisions in § 2000e‐5 clearly apply to the ADA. See Lewis, 681 F.3d at 230

 (ʺ[2000e‐5] contains more than a dozen other provisions detailing procedures

 that remain applicable under the ADA.ʺ) By incorporating § 2000e‐5, which

 contains all of Title VIIʹs ʺEnforcement provisions,ʺ into the ADA, we can assume

 that Congress was aware that some of those provisions would apply only to Title

 VII cases. See id. (ʺIn incorporating a wide range of Title VII enforcement

                                           ‐ 24 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 26
                                                             Page25
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7071


 procedures and remedies into the ADA, it is hardly surprising that some of those

 provisions . . . apply by their terms only to Title VII cases.ʺ).

              Having determined that the ADA does not incorporate Title VIIʹs

 mixed‐motive standard, the remaining question is what precisely ʺon the basis of

 disabilityʺ means. 42 U.S.C. § 12112(a). In Gross, the Court held that ʺbecause ofʺ

 ‐‐ the language used in the ADA prior to the 2008 amendments ‐‐ meant ʺby

 reason of: on account ofʺ and required a showing of but‐for causation. Gross, 557

 U.S. at 176 (quoting 1 Websterʹs Third New Intʹl Dictionary 194 (1966)). The

 Court cited to a prior case, Safeco Insurance Co. of America v. Burr, which stated

 that ʺ[i]n common talk, the phrase ʹbased onʹ indicates a but‐for causal

 relationship.ʺ Gross, 557 U.S. at 176 (quoting Safeco Ins. Co. of Am. v. Burr, 551

 U.S. 47, 63, 64 n.14 (2007)). We find no reason to hold that there is any

 meaningful difference between ʺon the basis of,ʺ ʺbecause of,ʺ or ʺbased on,ʺ

 which would require courts to use a causation standard other than ʺbut‐for.ʺ We

 conclude that ʺon the basis ofʺ in the ADA requires a but‐for causation standard.

              Further, nothing in the legislative history of the ADA indicates that

 ʺon the basis ofʺ was supposed to lower the causation standard for employment

 discrimination claims below the traditional but‐for standard. The ADA

 originally prohibited discrimination ʺagainst a qualified individual with a

                                          ‐ 25 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 27
                                                             Page26
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7072


 disability because of the disability of such individual.ʺ Pub. L. No. 101‐336, § 102

 (1990). The ADA Amendments Act of 2008 changed this language, prohibiting

 discrimination ʺagainst a qualified individual on the basis of disability.ʺ Pub. L.

 No. 110‐325, § 5 (2008). Legislative history suggests that Congress intended this

 change to return the ʺADAʹs focusʺ to ʺwhere it should be – the question of

 whether the discrimination occurred, not whether the person with a disability is

 eligible in the first place.ʺ 154 Cong. Rec. S9626 (Sept. 26, 2008) (statement of Sen.

 Reid) (2008); see also 154 Cong. Rec. S8840‐01 (Sept. 16, 2008) (Senate Statement of

 Managers) (ʺ[L]ower court cases have too often turned solely on the question of

 whether the plaintiff is an individual with a disability rather than the merits of

 discrimination claims . . . .ʺ). Thus, as stated by the Fourth Circuit, ʺ[t]he

 legislative history suggests the language was changed to decrease the emphasis

 on whether a person is disabled, not to lower the causation standard.ʺ Gentry,

 816 F.3d at 236.

    3. Application of ADAʹs But‐For Causation Standard to Natofskyʹs Claims

              Natofsky bases his employment discrimination claims on Pogoda

 and Petersʹs decision to demote him, and Ulonʹs conduct when she was his

 immediate supervisor. Natofsky has failed to demonstrate that discrimination

 based on his disability was the but‐for cause of any of these actions.

                                          ‐ 26 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 28
                                                             Page27
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7073


           a. Demotion Claim

              Natofsky claims that his demotion was caused by unlawful

 discrimination based on his hearing disability. The core of his claim is that

 Pogoda, not Peters, demoted him with discriminatory intent.

              In his statement of material facts in opposition to Defendants’

 motion for summary judgment, Natofsky admitted that Peters, not Pogoda,

 executed his demotion.2 Natofsky argues, however, that the City may still be

 held liable for Petersʹs act because Pogodaʹs discriminatory intent can be imputed

 to Peters through a ʺCatʹs Pawʺ theory of liability.

                 i. Catʹs Paw

              Under a Catʹs Paw theory of liability, a discriminatory motive may

 be imputed to a final decision‐maker if the decision‐makerʹs adverse

 employment action was proximately caused by a subordinate who had a

 discriminatory motive ʺand intended to bring about the adverse employment




       2On appeal, Natofsky tries to argue that Pogoda was the ultimate decision‐
 maker and points to deposition testimony that could possibly suggest as much.
 Natofsky, however, never presented that testimony to the district court. Because we
 have denied Natofsky’s motion to supplement the record, we may not rely on that
 testimony now.




                                          ‐ 27 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 29
                                                             Page28
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7074


 action.ʺ Vasquez v. Empress Ambulance Serv., Inc., 835 F.3d 267, 272 (2d Cir. 2016)

 (quoting Cook v. IPC Intʹl Corp., 673 F.3d 625, 628 (7th Cir. 2012)). Natofsky

 argues that Pogodaʹs animus towards Natofskyʹs disability was the proximate

 cause of Petersʹs decision to demote Natofsky.

              The Supreme Court and this Circuit have permitted plaintiffs to use

 a Catʹs Paw theory of liability in anti‐discrimination statutes requiring the more

 lenient mixed‐motive causation standard. See Staub v. Proctor Hosp., 562 U.S. 411,

 422 (2011); Vasquez, 835 F.3d at 272–73. Neither the Supreme Court nor this

 Circuit, however, has addressed whether the same theory would apply to

 statutes requiring plaintiffs to demonstrate that discriminatory intent was the

 but‐for cause of an adverse employment action. The district court held that Catʹs

 Paw liability does not apply to Rehabilitation Act cases under the assumption

 that the stricter ʺsolelyʺ causation standard applies. Natofsky, 2017 WL 3670037,

 at *12.

              While the question of whether Catʹs Paw liability applies outside of

 the mixed‐motive context is an important one, we decline to decide it now.

 Defendants never responded on appeal to Natofskyʹs application of Catʹs Paw

 liability to the Rehabilitation Act, and, as a consequence, Defendants have

 waived any objection to proceeding under this theory. We will therefore assume

                                         ‐ 28 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 30
                                                             Page29
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7075


 that Natofsky can pursue a Catʹs Paw theory and, thus, any discriminatory intent

 harbored by Pogoda can be imputed to Peters.

                ii. Liability

              Even assuming Pogodaʹs discriminatory intent can be imputed to

 Peters, Natofsky failed to present the district court with evidence from which a

 reasonable factfinder could conclude that, but for his hearing disability, Natofsky

 would not have been demoted. There was ample evidence that Pogoda and

 Peters had reason to (and did) think that Natofsky’s performance was deficient

 and demoted him on that basis. First, Pogoda noted in March 2014 her view that

 Natofsky was ʺclueless.ʺ Second, that same month, Natofsky failed to provide

 Peters with information regarding staffing and budgeting at the DOI, two areas

 under Natofskyʹs purview. Third, there was a new administration in office that

 was restructuring the department in which Natofsky worked. Defendants

 presented evidence that other employees had been asked to leave or were

 transferred from their positions, including Natofskyʹs immediate supervisor,

 Ulon. We conclude that ʺconstruing the evidence in the light most favorableʺ to

 Natofsky and ʺdrawing all reasonable inferences in his favor,ʺ no reasonable

 juror could conclude that Natofsky would have retained his position but for his

 disability. McElwee, 700 F.3d at 640 (2d Cir. 2012).

                                         ‐ 29 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 31
                                                             Page30
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7076


              We also note that, drawing all inferences in Natofskyʹs favor, no

 reasonable factfinder could conclude that the explanation of poor performance

 proffered by Pogoda and Peters was pretextual. Pogodaʹs March 2014 email

 calling Natofsky ʺclueless,ʺ Ulonʹs negative performance review on or about

 May 1, 2014, and Natofsky’s failure to answer Petersʹs staffing and budgetary

 inquiries are contemporaneous evidence of Natofskyʹs poor performance. That a

 prior administration had praised Natofskyʹs work is not enough to establish that

 the new administration could not have concluded that he was underperforming.

 See Viola v. Philips Med. Sys. of N. Am., 42 F.3d 712, 717–18 (2d Cir. 1994)

 (concluding that a first‐time negative performance review, although given on the

 eve of dismissal, was not suspect).

           b. Claims Based on Ulonʹs Conduct

              Natofsky also argues that Ulonʹs denial of his preferred work hours

 and vacation time, as well as the negative performance review she gave him,

 constitute adverse employment actions, and that those actions would not have

 occurred but for Ulonʹs discriminatory intent. For the reasons set forth below,

 we agree with the district courtʹs decision to grant summary judgment to

 Defendants on these claims.




                                          ‐ 30 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 32
                                                             Page31
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7077


              First, fatal to Natofskyʹs claims is his failure to provide evidence of

 Ulonʹs discriminatory intent. Natofsky points to Ulonʹs complaints about his

 timeliness in responding to emails as evidence of discriminatory intent. He

 attributes any delay in responding to emails a result of his inability to reply to

 emails during meetings, which he was unable to do because of his hearing

 disability. Natofsky, however, points to no evidence that Ulonʹs critique of his

 email responsiveness was based specifically on Natofsky’s failure to respond to

 emails during meetings, as opposed to a more general critique of his timeliness

 in responding to emails. Therefore, criticism of his email practices provides no

 basis to conclude that Ulon had discriminatory intent.

              Second, Ulonʹs initial demands that Natofsky change his work hours

 and vacation time did not adversely affect him because she dropped her

 demands after meeting with Hearn and Natofsky. Furthermore, it is unlikely

 that these workplace changes, had they even occurred, would count as actionable

 adverse actions. See Davis v. New York City Depʹt of Educ., 804 F.3d 231, 235

 (2d Cir. 2015) (for an employerʹs action to be ʺmaterially adverse with respect to

 the terms and conditions of employment,ʺ it must be ʺmore disruptive than a

 mere inconvenience or an alteration of job responsibilitiesʺ (internal quotation

 marks omitted)); see e.g., Kaur v. New York City Health & Hosps. Corp., 688 F. Supp.

                                         ‐ 31 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 33
                                                             Page32
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7078


 2d 317, 332 (S.D.N.Y. 2010) (ʺ[D]enial of vacation time and alteration of Plaintiffʹs

 lunch schedule, taken alone, do not rise to the level of an adverse employment

 action.ʺ).

              Finally, Natofsky’s argument regarding Ulonʹs negative

 performance review cannot survive summary judgment because, as stated above,

 there is no evidence of Ulonʹs discriminatory intent. In addition, there is no

 evidence that either Pogoda or Peters relied upon Ulonʹs review in deciding to

 demote Natofsky, and a negative performance review, without any showing of a

 negative ramification, cannot constitute an adverse employment action.

 Fairbrother v. Morrison, 412 F.3d 39, 56–57 (2d Cir. 2005) (surveying cases and

 concluding that a negative performance evaluation cannot be considered an

 adverse employment action without evidence that the evaluation ʺaltered . . .

 compensation, benefits, or job titleʺ), abrogated on other grounds by Burlington N. &

 Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006).

    C. Failure‐to‐Accommodate Claim

              Natofsky argues that Defendants are liable for violating the

 Rehabilitation Act because they failed to accommodate his hearing disability.

 Specifically, Natofsky argues that the DOI failed to accommodate his request to




                                          ‐ 32 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 34
                                                             Page33
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7079


 have a secretary alert him to urgent emails during meetings. We affirm the

 district courtʹs judgment against Natofsky on this claim.

              To establish a prima facie case of discrimination based on an

 employerʹs failure to accommodate a disability, under either the ADA or the

 Rehabilitation Act, a plaintiff must demonstrate that ʺ(1) [the plaintiff] is a person

 with a disability under the meaning of [the statute in question]; (2) an employer

 covered by the statute had notice of his disability; (3) with reasonable

 accommodation, plaintiff could perform the essential functions of the job at issue;

 and (4) the employer has refused to make such accommodations.ʺ McBride v. BIC

 Consumer Prods. Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009) (internal quotation marks

 omitted); see also Lyons v. Legal Aid Soc., 68 F.3d 1512, 1515 (2d Cir. 1995) (stating

 that the elements needed to demonstrate a failure‐to‐accommodate claim under

 either the ADA or the Rehabilitation Act are the same). In addition, a plaintiff

 must show ʺthe connections between (1) the failure to accommodate a disability,

 (2) the performance deficiencies, and (3) the adverse employment action.ʺ Parker

 v. Sony Pictures Entmʹt, Inc., 260 F.3d 100, 108 (2d Cir. 2001) (emphasis in

 original).

              Natofsky has failed to provide evidence from which a reasonable

 juror could conclude that (1) the DOIʹs failure to accommodate his disability by

                                          ‐ 33 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 35
                                                             Page34
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7080


 providing secretarial alerts while he was in meetings resulted in the negative

 performance review he received from Ulon, or (2) Ulonʹs negative performance

 review ultimately resulted in Natofskyʹs demotion. As previously stated, there is

 no evidence that Ulon was referring to Natofskyʹs inability to respond to emails

 during meetings in her performance review. Nor as noted earlier is there any

 evidence that Pogoda or Peters considered Ulonʹs review when they decided to

 demote Natofsky. Accordingly, we find that the district court correctly granted

 summary judgment for Defendants on this claim.

    D. Retaliation Claim

              Natofsky asks us to vacate the district courtʹs dismissal of his

 retaliation claims. He argues that (1) Ulon retaliated against him for his

 complaints to Hearn, (2) he was demoted in retaliation for appealing Ulonʹs

 negative performance review, and (3) the DOI subjected him to a slew of

 retaliatory actions ‐‐ including moving him to a noisy cubicle and delaying his

 salary adjustment ‐‐ after he contested his demotion. We agree with the district

 court that Natofsky failed to provide sufficient support for any claim for

 retaliation under the Rehabilitation Act.

              ʺ[T]he elements of a retaliation claim under either [the Rehabilitation

 Act] or the ADA are (i) a plaintiff was engaged in protected activity; (ii) the

                                         ‐ 34 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 36
                                                             Page35
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7081


 alleged retaliator knew that plaintiff was involved in protected activity; (iii) an

 adverse decision or course of action was taken against plaintiff; and (iv) a causal

 connection exists between the protected activity and the adverse action.ʺ Weixel

 v. Bd. of Educ. of City of New York, 287 F.3d 138, 148 (2d Cir. 2002) (internal

 quotations omitted). ʺA causal connection in retaliation claims can be shown

 either ʹ(1) indirectly, by showing that the protected activity was followed closely

 by discriminatory treatment, or through other circumstantial evidence such as

 disparate treatment of fellow employees who engaged in similar conduct; or (2)

 directly, through evidence of retaliatory animus directed against the plaintiff by

 the defendant.ʹʺ Littlejohn v. City of New York, 795 F.3d 297, 319 (2d Cir. 2015)

 (quoting Gordon v. New York City Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000)).

              Natofsky’s first claim of retaliation is against Ulon. He argues that

 Ulon wrote the March 10, 2014 counseling memo and May 1, 2014 negative

 performance review in retaliation for Natofskyʹs decision to complain about Ulon

 to Hearn. He argues that the protected activity ‐‐ the decision to speak to Hearn ‐

 ‐ was followed closely by Ulonʹs adverse employment actions. This argument,

 however, must fail because Ulonʹs actions occurred in 2014, almost a year after

 the meeting with Hearn ‐‐ too long a period of time for a jury to be able to infer a

 causal connection. See Harrison v. U.S. Postal Serv., 450 F. Appʹx 38, 41 (2d Cir.

                                          ‐ 35 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 37
                                                             Page36
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7082


 2011) (concluding a period of ʺseveral monthsʺ between when a plaintiff engaged

 in a protected activity and when he suffered an adverse employment action was

 too long to support the inference of a causal connection). Natofsky argues that

 Ulon stalled in retaliating against him because she was waiting until Hearn left

 the DOI. Natofsky, however, provides no evidence for this assertion, and,

 therefore, summary judgment was appropriate for his claim of retaliation based

 on Ulonʹs conduct.

              Natofsky next argues that Pogoda and Peters retaliated against him

 for his decision to appeal Ulonʹs negative performance review on May 8, 2014 by

 demoting him. This claim fails for two reasons. First, appealing a negative

 performance review is not a protected activity that can give rise to a retaliation

 claim. ʺProtected activityʺ is ʺaction taken to protest or oppose statutorily

 prohibited discrimination.ʺ Cruz v. Coach Stores, Inc., 202 F.3d 560, 566 (2d Cir.

 2000), superseded on other grounds by N.Y.C. Local L. No. 85. The record shows

 that Natofsky was not protesting discrimination in his appeal but offering a

 defense of why he may have been slow in responding to emails. Second, the

 record reveals that the decision to reorganize the department and demote

 Natofsky was made in March or April 2014, in advance of Ulonʹs performance

 review and Natofskyʹs decision to appeal that review. Thus, Natofsky’s

                                         ‐ 36 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 38
                                                             Page37
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7083


 demotion could not have been in retaliation for his appeal of Ulonʹs performance

 review. The district court properly awarded Defendants summary judgment on

 this claim.

               Natofskyʹs final retaliation claim relating to the challenges he made

 to his demotion cannot survive summary judgment because those challenges also

 do not constitute protected activity. Natofsky challenged his demotion first by

 sending the May 28, 2014 email to Peters and Pogoda, and then by appealing to

 DCAS on June 18, 2014. Neither gave any specific indication that Natofsky was

 protesting discrimination. Natofskyʹs May 28, 2014 email and DCAS appeal

 stated that his demotion was ʺillegitimate and contrary to law.ʺ This statement is

 too general to indicate that Natofsky was protesting his demotion as

 discriminatory and, therefore, cannot sustain a retaliation claim. Lucio v. New

 York City Depʹt of Educ., 575 F. Appʹx 3, 6 (2d Cir. 2014) (ʺWhile it is unnecessary

 for an individual to specifically invoke the word discrimination when

 complaining in order to alert her employer to her protected activity, there must

 be some basis to conclude that the employer was aware that the plaintiff engaged

 in protected activity.ʺ). Thus, we affirm the district court’s grant of summary

 judgment on Natofskyʹs retaliation claims.




                                         ‐ 37 ‐
Case 1:17-cv-04869-FB-LB
          Case 17-2757, Document
                          Document
                                 113-1,
                                   96 04/18/2019,
                                        Filed 05/01/19
                                                    2542719,
                                                       Page 39
                                                             Page38
                                                               of 39 of
                                                                     PageID
                                                                        38 #: 7084


                                 CONCLUSION

             Accordingly, for the reasons set forth above, the judgment of the

 district court is AFFIRMED. The motion to supplement the record on appeal is

 hereby DENIED, and the cross‐motion to strike supplementary materials and

 any reference to those materials in Natofsky’s brief is GRANTED.




                                       ‐ 38 ‐
